Opinión del Tribunal.

8e deniega el auto de Certiorari porque lo que se pide no «está autorizado por la Ley de Certiorari, según la cual se admite la solicitud cuando el procedimiento no está en con-formidad con la ley, mas no cuando se trata de un error de ■derecho, el que, según las alegaciones del solicitante, el Tribunal de Distrito de Mayagüez está cometiendo, por más «que el Abogado lo califica como error dé procedimiento, ha-biendo además otro motivo para denegar la moción, cual es el de no haber sido hecha bajo juramento, en la misma ma-nera y forma que las peticiones de Habeas Corpus.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados Hernández, Figueras, Sulzbaeher y MacLeary.